  Case 1:19-ap-01151-VK           Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                Desc
                                  Main Document     Page 1 of 20




                                United States Bankruptcy Court
                                 Central District of California
                                       San Fernando Valley
                                 Judge Victoria Kaufman, Presiding
                                     Courtroom 301 Calendar

Wednesday, April 29, 2020                                                      Hearing Room         301

2:30 PM
1:19-11696 Peter M. Seltzer                                                                    Chapter 7
Adv#: 1:19-01151  Kessler v. Seltzer

   #24.00        Defendant's motion to dismiss complaint for the denial of discharge
                 pursuant to FRCP 12b(6) & FRCP 9(b)

                                     Docket       5

  Judge:
      For the reasons discussed below, the Court will grant in part and deny in part the
      motion.

            I.      BACKGROUND

      On July 9, 2019, Peter M. Seltzer ("Defendant") filed a voluntary chapter 11 petition,
      initiating bankruptcy case 1:19-bk-11696-VK. On December 26, 2019, the Court
      entered an order converting Defendant’s bankruptcy case to one under chapter 7
      [Bankruptcy Case, doc. 98].
      On December 16, 2019, Darren Kessler ("Plaintiff") filed a complaint against
      Defendant (the "Complaint"), seeking nondischargeability of the debt owed to him
      pursuant to 11 U.S.C. §§ 523(a)(2), (a)(4) and (a)(6) and for denial of discharge
      pursuant to 11 U.S.C. §§ 727(a)(2), (a)(4)(A)and (a)(5). In relevant part, the
      Complaint makes the following factual allegations:
                 On May 20, 2014, Defendant executed and delivered to Plaintiff a promissory
                 note/equity agreement (the "May Note") [Complaint, Exh. A]. Under the terms
                 of the May Note, Defendant borrowed and agreed to pay Plaintiff the principal
                 sum of $800,000 (the "Principal"). The May Note provided that Plaintiff
                 would immediately receive a 14% equity interest in ACC Enterprises, LLC
                 ("ACC"). Defendant was to pay off the Principal upon receipt of payment from
                 ACC. The payments were to be made on a cyclical basis based on
                 disbursement made via K-1 by ACC to Defendant within thirty days of
                 Defendant being paid.

                 On October 1, 2014, Defendant and Plaintiff agreed to modify the May Note,
                 and entered into a new promissory note (the "October Note") [Complaint, Exh.


4/29/2020 3:01:50 PM                           Page 1 of 20
  Case 1:19-ap-01151-VK         Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                   Desc
                                Main Document     Page 2 of 20




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, April 29, 2020                                                       Hearing Room         301

2:30 PM
CONT...       Peter M. Seltzer                                                               Chapter 7
              B]. The October Note provided that in addition to the previously acquired 14%
              interest in ACC, Defendant also personally agreed to repay Plaintiff the sum of
              $800,000 along with an equity interest in the "stock of the makers" [sic]. All
              principal and accrued interest in the October Note was due and payable by
              October 1, 2017, and the October Note states that repayment of the Principal is
              "in addition to" the transfer of equity.

              On July 10, 2014, Plaintiff transferred $300,000 to ACC Industries, Inc. On
              November 21, 2014, Plaintiff transferred an additional $500,000 to
              Defendant’s corporation, Jakdyl, Inc. [Complaint, Exh. C]. ACC Industries,
              Inc. and Jakdyl, Inc. are listed on Defendant’s statement of financial affairs,
              item #27.

              On August 18, 2015, Defendant emailed Plaintiff reaffirming that he
              "anticipate[d] paying [Plaintiff] back $800,000 principle [sic] by end of Dec
              2015… (Remainder will be paid from Vegas Building $250k)." (the "2015
              Email") [Complaint, Exh. D].

              Defendant defaulted in his performance of the October Note by failing to pay
              the note in full when due. Prior to filing the Complaint, Plaintiff made a
              demand for the balance due on the October Note, but no part of said balance
              has been paid. Consequently, Plaintiff filed a complaint against Defendant in
              the superior court for the state of California for breach of contract, money had
              and received and unjust enrichment.

              In statements made in the state court action, Defendant denied executing the
              May Note and the October Note. Defendant also stated that the company in
              which Plaintiff was to receive distributions and an equity interest did not exist
              at the time Plaintiff transferred funds to Defendant. Defendant further stated
              that the emails affirming his obligation to Plaintiff were "altered." Thus, when
              Defendant made the representations in the May Note and the October Note, he
              knew them to be false, and made these representations with the intent to
              induce Plaintiff to enter into the notes.

              After the petition date, Defendant filed his original schedules and statement of
              financial affairs ("SOFA") [Bankruptcy Case, doc. 10]. Defendant signed his


4/29/2020 3:01:50 PM                          Page 2 of 20
  Case 1:19-ap-01151-VK         Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                     Desc
                                Main Document     Page 3 of 20




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, April 29, 2020                                                        Hearing Room           301

2:30 PM
CONT...       Peter M. Seltzer                                                                     Chapter 7
              schedules and SOFA under penalty of perjury as true and accurate.

              Defendant’s SOFA, listed, among other things: (i) no income from
              employment or operation of a business in 2019; (ii) no payments to insiders
              within one year prior to the petition date; (iii) no gifts within the two years
              prior to the petition date; (iv) no loss or insurance coverage from theft, fire or
              other disaster; (v) no transfers within the two years prior to the petition date;
              (vi) no accounts with financial institutions closed within the one year prior to
              the petition date; and (vii) interest in three business entities – Indiana Texas
              Management ("ITM"), 2305 LLC and Jakdyl LLC.

              On August 15, 2019, Defendant appeared for his § 341(a) meeting of creditors,
              where he testified under oath about his assets and liabilities (the "Meeting").
              At the Meeting, Defendant revealed that he had an interest in over 20 business
              entities as well as additional pending litigation, which he failed to disclose in
              his original schedules.

              Following the Meeting, Plaintiff filed several motions for Fed. R. Bankr. P.
              ("FRBP") 2004 examinations, mainly against financial institutions where
              Defendant currently had (or had in the past) accounts and where Defendant’s
              entities currently had (or had in the past) accounts.

              On October 15, 2019, Defendant filed amended schedules and SOFA
              [Bankruptcy Case, doc. 56]. Defendant filed the amended schedules two
              months after the Meeting and after the Court granted several of Plaintiff’s
              FRBP 2004 examinations.

              The amended schedules and SOFA disclosed the following, which were not
              included in the original schedules: (i) transfer of $50,000 to Brian Burr; (ii)
              four litigation claims against third parties; $6,850 gross income in the last
              calendar year from operating a business; (iii) $150,000 received in the last year
              from a legal settlement; (iv) $300,000 property damage from the November
              2018 Woolsey fire; (v) two transfers including a $550,000 transfer to Neil
              Harris in February 2019 as a business investment to be repaid and a $50,000
              transfer to Brian Burr "temporarily" in May 2019; and (vi) an additional nine
              business entities which he had an interest within the four years prior to the


4/29/2020 3:01:50 PM                           Page 3 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                Desc
                                 Main Document     Page 4 of 20




                             United States Bankruptcy Court
                              Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Wednesday, April 29, 2020                                                     Hearing Room         301

2:30 PM
CONT...       Peter M. Seltzer                                                              Chapter 7
              petition date.

              Defendant’s July 2019 and August 2019 monthly operating reports ("MOR")
              reflect that beyond receipt of one insurance proceed check in the amount of
              $121,000, Defendant had no income. Those MORs also reflect that Defendant
              retained accounts under the name of 2305 LLC and ITM, neither of which
              were designated debtor-in-possession accounts, to transact for general personal
              expenses. The August 2019 MOR also reflects that Defendant withdrew
              $66,010 for a "price lift." Defendant has submitted no evidence that such funds
              were used for Woolsey fire damage repairs.

              Defendant’s September 2019 and October 2019 MORs reflect, among other
              things, that Defendant: (i) received another alleged insurance proceeds check
              in the amount of $134,162.70; (ii) made a cash withdrawal from the 2305 LLC
              account in the amount of $9,510 rendering the account closed; (iii) closed his
              Wells Fargo debtor-in-possession account and opened a new account at Union
              Bank; (iv) paid $15,000 to "tactical mitigation" for purported home damage
              repairs; and (v) paid an additional $15,000 for "price lift" for alleged home
              repairs.

              Based on the discovery Plaintiff received from his FRBP 2004 examinations,
              many (if not all) of Defendant’s entities are the alter ago of the other.
              Defendant often and freely moved funds in and out of his entities and into and
              out of Defendant’s personal accounts to hide funds from creditors, and for his
              own personal use.

              Defendant maintained a bank account, in his name, at Chase during the
              pendency of his bankruptcy case and immediately prior to the petition date. On
              May 21, 2019, Defendant received over $178,759 in insurance proceeds. Only
              $126,000 of these funds were deposited in the debtor-in-possession account, as
              Defendant withdrew $40,000 on May 29, 2019, an additional $9,866.64 on the
              day prior to the petition date, and a further $2,832 after the petition date
              (collectively, the "Insurance Proceed Transfers").

              Between March 2019 and the petition date, Defendant made the following
              withdrawals and/or transfers from the 2305 LLC account, none of which were


4/29/2020 3:01:50 PM                         Page 4 of 20
  Case 1:19-ap-01151-VK         Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                  Desc
                                Main Document     Page 5 of 20




                             United States Bankruptcy Court
                              Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, April 29, 2020                                                      Hearing Room         301

2:30 PM
CONT...       Peter M. Seltzer                                                            Chapter 7
              disclosed in Defendant’s original or amended schedules: (i) March 18, 2019,
              wire to ETF Management in the amount of $150,000; (ii) April 19, 2019, wire
              to Harris Ritoff in the amount of $100,000; (iii) May 20, 2019, two
              withdrawals in the amounts of $28,000 and $7,000; and (iv) May 28, 2019, a
              withdrawal in the amount of $4,000 (collectively, the "Pre-Petition
              Transfers").

              As of January 1, 2019, Defendant had $1,048,301.55 in the ITM and 2305
              LLC bank accounts. About six months later, on the petition date, Defendant
              only had $128,857.76, which funds consisted solely of insurance proceeds.
              Defendant has not provided a justification or explanation for the dissipation of
              $900,000.

              In his amended SOFA, Defendant asserts that he received $250,000 in income
              in 2018 and that ACG Industries was shut down in 2017. However, a review of
              the ITM bank account reveals that from March 2018 to May 2018, Defendant
              received $905,000 from ACG Industries. This demonstrates that Defendant
              received three times the amount of income disclosed in his amended SOFA
              and that ACG Industries was still operating in 2018.

      Attached to the Complaint are the May Note [Exh. A], the October Note [Exh.
      B], bank statements [Exh. C] and the 2015 Email [Exh. D]. The May Note
      provides that Defendant "promises to get re payment to the order of [Plaintiff],
      or his successors in interest, the sum of EIGHT HUNDRED THOUSAND
      ($800,000.) DOLLARS through revenues generated by [ACC]. Along with
      securing an equity stake of 14% in the makers INVESTMENT in [ACC]…."
      The May Note further provides, that "[a]ll principal and accrued interest shall
      be due and payable on a cyclical basis based on disbursement made via K-1 by
      ACC to ‘maker’ within 30 days of ‘maker’ being paid." On May 22, 2014,
      Plaintiff and Defendant apparently signed the May Note.

      The October Note provides that Defendant and ACC "promises to pay to the
      order of [Plaintiff], or his successors in interest, the sum of Eight hundred
      thousand ($800,000.) DOLLARS along with an equity interest of 14% in the
      makers…." The October Note provides that interest will accrue for three years,
      "payable annually on the anniversary date at the rate of five percent (1%) [sic]


4/29/2020 3:01:50 PM                         Page 5 of 20
  Case 1:19-ap-01151-VK           Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47               Desc
                                  Main Document     Page 6 of 20




                                United States Bankruptcy Court
                                 Central District of California
                                       San Fernando Valley
                                 Judge Victoria Kaufman, Presiding
                                     Courtroom 301 Calendar

Wednesday, April 29, 2020                                                         Hearing Room      301

2:30 PM
CONT...        Peter M. Seltzer                                                                Chapter 7
      per annum." The October Note further provides that: "[a]ll principal and
      accrued interest shall be due and payable by Oct 1, 2017." On October 1, 2014,
      Plaintiff and Defendant apparently signed the October Note.

      Based on the bank statements, on July 10, 2014, Plaintiff made a $300,000
      transfer to ACC Industries, Inc., and on November 21, 2014, he made a
      $500,000 transfer to Jakdyl, Inc.

      On February 4, 2020, Defendant filed the Motion [doc. 5]. In the Motion,
      Defendant argues that Plaintiff has failed to state a claim under Fed. R. Civ. P.
      12(b)(6) and that Plaintiff has failed to plead the fraud-based claims with
      particularity as required by Fed. R. Civ. P. 9(b). On April 15, 2020, Plaintiff
      filed an opposition to the Motion (the "Opposition") [doc. 9]. On April 22,
      2020, Defendant filed a reply to the Opposition (the "Reply") [doc. 11].

          II.      ANALYSIS

                A. General Federal Rule of Civil Procedure ("Rule") 12(b)(6) Standard

                A motion to dismiss [pursuant to Rule 12(b)(6)] will only be granted if
                the complaint fails to allege enough facts to state a claim to relief that
                is plausible on its face. A claim has facial plausibility when the
                plaintiff pleads factual content that allows the court to draw the
                reasonable inference that the defendant is liable for the misconduct
                alleged. The plausibility standard is not akin to a probability
                requirement, but it asks for more than a sheer possibility that a
                defendant has acted unlawfully.
                We accept factual allegations in the complaint as true and construe the
                pleadings in the light most favorable to the non-moving party.
                Although factual allegations are taken as true, we do not assume the
                truth of legal conclusions merely because they are cast in the form of
                factual allegations. Therefore, conclusory allegations of law and
                unwarranted inferences are insufficient to defeat a motion to dismiss.
      Fayer v. Vaughn, 649 F.3d 1061, 1064 (9th Cir. 2011) (internal quotation marks
      omitted) (citing, inter alia, Bell Atl. Corp. v. Twombly, 550 U.S. 544, 547, 127 S.Ct.


4/29/2020 3:01:50 PM                            Page 6 of 20
  Case 1:19-ap-01151-VK         Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                   Desc
                                Main Document     Page 7 of 20




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, April 29, 2020                                                      Hearing Room          301

2:30 PM
CONT...       Peter M. Seltzer                                                                  Chapter 7
      1955, 167 L.Ed. 2d 929 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937,
      173 L.Ed. 2d 868 (2009)). "Federal Rule of Civil Procedure 8(a)(2) requires only ‘a
      short and plain statement of the claim showing that the pleader is entitled to relief,’ in
      order to ‘give the defendant fair notice of what the . . . claim is and the grounds upon
      which it rests.’" Twombly, 550 U.S. at 555 (citations omitted). "[F]acts must be
      alleged to sufficiently apprise the defendant of the complaint against him." Kubick v.
      Fed. Dep. Ins. Corp. (In re Kubick), 171 B.R. 658, 660 (B.A.P. 9th Cir. 1994).
       In evaluating a Rule 12(b)(6) motion, review is "limited to the contents of the
       complaint." Clegg v. Cult Awareness Network, 18 F.3d 752, 754 (9th Cir. 1994).
       However, without converting the motion to one for summary judgment, exhibits
       attached to the complaint, as well as matters of public record, may be considered in
       determining whether dismissal is proper. See Parks School of Business, Inc. v.
       Symington, 51 F.3d 1480, 1484 (9th Cir. 1995); Mack v. South Bay Beer Distributors,
       Inc., 798 F.2d 1279, 1282 (9th Cir. 1986). Further, a court may consider evidence "on
       which the complaint necessarily relies if: (1) the complaint refers to the document; (2)
       the document is central to the plaintiff’s claim; and (3) no party questions the
       authenticity of the copy attached to the [Rule] 12(b)(6) motion." Marder v. Lopez, 450
       F.3d 445, 448 (9th Cir. 2006) (internal quotation marks omitted). "The court may
       treat such a document as part of the complaint, and thus may assume that its contents
       are true for purposes of a motion to dismiss under Rule 12(b)(6)." Id. (internal
       quotation marks omitted).

       "A complaint that merely recites statutory language fails to state a claim under Rule
       12(b)(6)." In re Kubick, 171 B.R. 658, 660 (B.A.P. 9th Cir. 1994). This is because
       "mere statutory language does not plead facts sufficiently so that they may be
       answered or denied." Id. "[F]acts must be alleged to sufficiently apprise the defendant
       of the complaint against him." Id.

       Pursuant to Rule 9(b), "[i]n alleging fraud or mistake, a party must state with
       particularity the circumstances constituting fraud or mistake. Malice, intent,
       knowledge, and other conditions of a person’s mind may be alleged generally."
       Allegations must be "specific enough to give defendants notice of the particular
       misconduct which is alleged to constitute the fraud charged...." Neubronner v. Milken,
       6 F.3d 666, 671 (9th Cir. 1993). "[M]ere conclusory allegations of fraud are
       insufficient." Moore v. Kayport Package Exp., Inc., 885 F.2d 531, 540 (9th Cir. 1989).



4/29/2020 3:01:50 PM                          Page 7 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                Desc
                                 Main Document     Page 8 of 20




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, April 29, 2020                                                       Hearing Room       301

2:30 PM
CONT...       Peter M. Seltzer                                                             Chapter 7
      Dismissal without leave to amend is appropriate when the court is satisfied that the
      deficiencies in the complaint could not possibly be cured by amendment. Jackson v.
      Carey, 353 F.3d 750, 758 (9th Cir. 2003); Lopez v. Smith, 203 F.3d 1122, 1127 (9th
      Cir. 2000).
              B. 11 U.S.C. § 523(a)(2)(A)

      Pursuant to 11 U.S.C. § 523(a)(2)(A), a bankruptcy discharge does not discharge an
      individual debtor from any debt "for money, property, services, or an extension,
      renewal, or refinancing of credit, to the extent obtained by – false pretenses, a false
      representation, or actual fraud, other than a statement respecting a debtor’s or an
      insider’s financial condition."

      To prevail on a § 523(a)(2)(A) claim, the Plaintiffs must prove by a preponderance of
      the evidence the following five elements:

              (1) misrepresentation, fraudulent omission or deceptive conduct by the
                  debtor;
              (2) knowledge of the falsity or deceptiveness of his statement or
                  conduct;
              (3) an intent to deceive;
              (4) justifiable reliance by the creditor on the debtor’s statement or
                  conduct; and
              (5) damage to the creditor proximately caused by its reliance on the
                  debtor’s statement or conduct

      In re Weinberg, 410 B.R. 19, 35 (B.A.P. 9th Cir. 2009) (citing In re Slyman,
      234 F.3d 1081, 1085 (9th Cir. 2000)).

              i.       Misrepresentations with Knowledge of Falsity and Intent to Deceive

      Representations made without an intent to perform satisfy the first three requirements
      of § 523(a)(2)(A). In re Rubin, 875 F.2d 755, 759 (9th Cir. 1989). A promise also
      can be considered fraudulent when the promisor knew or should have known of his
      inability to perform. In re Barrack, 217 B.R. 598, 606 (B.A.P. 9th Cir. 1998). A
      promise to perform in the future is not a false representation or false pretense unless
      the debtor did not have intent to perform at the time he made the representation.


4/29/2020 3:01:50 PM                          Page 8 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                   Desc
                                 Main Document     Page 9 of 20




                               United States Bankruptcy Court
                                Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Wednesday, April 29, 2020                                                       Hearing Room          301

2:30 PM
CONT...        Peter M. Seltzer                                                             Chapter 7
      Matter of Bercier, 934 F.2d 689, 691-92 (5th Cir. 1991) ("A mere promise to be
      executed in the future is not sufficient to make a debt nondischargeable, even though
      there is no excuse for the subsequent breach.") (citations omitted).

              ii.      Justifiable Reliance

      To satisfy the reliance requirement of § 523(a)(2)(A), a plaintiff must show
      "justifiable" reliance, not "reasonable reliance." Field v. Mans, 516 U.S. 59, 74-75,
      116 S. Ct. 437, 133 L. Ed. 2d 351 (1995). Justifiable reliance takes into account the
      "qualities and characteristics of the particular plaintiff, and the circumstances of the
      particular case, rather than of the application of a community standard of conduct to
      all cases." Id. at 71.

              iii.     Proximate Causation/Damages

      Section 523(a)(2)(A) requires that the damage to the creditor be proximately caused
      by the debtor’s fraud. In re Sabban, 600 F.3d 1219, 1223 (9th Cir. 2010) (explaining
      that the debtor will not receive a discharge of debts "resulting from" or "traceable" to
      fraud). "Further, as the Supreme Court explained in Field, a court may turn to the
      Restatement (Second) of Torts (1976), ‘the most widely accepted distillation of the
      common law of torts,’ for guidance on this issue." In re Russell, 203 B.R. 303, 313
      (Bankr. S.D. Cal. 1996) (citing to Field, 516 U.S. at 70).

      "Turning to the Restatement, proximate cause entails (1) causation in fact, which
      requires a defendant's misrepresentations to be a ‘substantial factor in determining the
      course of conduct that results in [the plaintiff's] loss,’ § 546; and (2) legal causation,
      which requires the plaintiff's loss to have been ‘reasonably expected to result from the
      reliance,’ § 548A. In determining the presence of proximate cause, however, courts
      must refrain from relying on speculation to determine whether and to what extent a
      creditor would have suffered a loss absent fraud. Id. (citing to In re Siriani, 967 F.2d
      302, 306 (9th Cir. 1992)).

      Here, the Complaint seeks nondischargeability under § 523(a)(2)(A) based on the
      following: (1) Defendant’s statements in the state court action; and (2) Defendant’s
      misrepresentations in the May Note and the October Note.
      As concerns Defendant’s statements in the state court action, Plaintiff has not


4/29/2020 3:01:50 PM                          Page 9 of 20
  Case 1:19-ap-01151-VK        Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                 Desc
                               Main Document    Page 10 of 20




                             United States Bankruptcy Court
                              Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Wednesday, April 29, 2020                                                     Hearing Room        301

2:30 PM
CONT...        Peter M. Seltzer                                                              Chapter 7
      adequately alleged that Defendant made a representation to Plaintiff that ACC existed
      prior to Defendant's provision of the May Note and/or the October Note. Further, if
      years after Plaintiff made the pertinent monetary transfers, Defendant denied
      executing the May Note and the October Note, and claimed the 2015 Email was
      altered, that does not establish that Defendant made false representations or omissions
      prior to signing either or both of the notes. See In re Lee, 536 B.R. 848, 855 (Bankr.
      N.D. Cal. 2015) ("The alleged misrepresentation must have occurred at the inception
      of the debt as an inducement for the debt."). Consequently, the statements made in the
      state court action (as allegedly made by Defendant) do not satisfy the elements of a
      claim under § 523(a)(2)(A).
      The same is true for the statements made in the 2015 Email. That email was written in
      August 2015, i.e., after Plaintiff allegedly made the pertinent monetary transfers to
      Defendant’s entities. Accordingly, that email (as an alleged representation by
      Defendant) does not satisfy the elements of a claim under § 523(a)(2)(A).
      As concerns the representations in the May Note, the Complaint does not make
      sufficient allegations regarding whether the condition precedent was met, i.e., that
      ACC generated revenue and that disbursements were made to Defendant within the
      pertinent time frame, i.e., before the October Note went into effect. Further, the May
      Note contains no deadline for the payment in full of any accrued interest and
      principal.
      As concerns the representations in and about the May Note and the October Note, the
      Complaint has not plead with particularity the circumstances constituting fraud as
      required by Rule 9(b). The Complaint does not sufficiently identify what statements or
      representations Defendant made to Plaintiff before Plaintiff transferred the pertinent
      funds in July 2014 and November 2014, and when Defendant did so. Similarly, the
      Complaint does not articulate on which statements or representations Plaintiff relied.
      Consequently, as to the § 523(a)(2) cause of action, the Court will grant the Motion
      with leave to amend.
              C. 11 U.S.C. § 523(a)(4)

      Pursuant to 11 U.S.C. § 523(a)(4), a bankruptcy discharge does not discharge an
      individual debtor from any debt "for fraud or defalcation while acting in a fiduciary
      capacity, embezzlement, or larceny."


4/29/2020 3:01:50 PM                        Page 10 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                    Desc
                                 Main Document    Page 11 of 20




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Wednesday, April 29, 2020                                                        Hearing Room          301

2:30 PM
CONT...       Peter M. Seltzer                                                                  Chapter 7

      A debt is nondischargeable for fraud or defalcation while acting in a fiduciary capacity
      "where (1) an express trust existed, (2) the debt was caused by fraud or defalcation,
      and (3) the debtor acted as a fiduciary to the creditor at the time the debt was created."
      In re Niles, 106 F.3d 1456, 1459 (9th Cir. 1997).

              i.       Existence of Trust/Fiduciary Relationship

      Whether a relationship is a fiduciary one within the meaning of § 523(a)(4) is a
      question of federal law. Ragsdale v. Haller, 780 F.2d 794, 795 (9th Cir. 1986); see
      also In re Cantrell, 269 B.R. 413, 420 (B.A.P. 9th Cir. 2001) ("The definition of
      ‘fiduciary capacity’ under § 523(a)(4) is governed by federal law."). In the context of
      dischargeability, the fiduciary relationship must arise from an express or technical
      trust that was imposed before and without reference to the wrongdoing that caused the
      debt. Ragsdale, 780 F.2d at 796; see also In re Stern, 403 B.R. 58, 66 (Bankr. C.D.
      Cal. 2009) ("In order for the debt to be actionable for nondischargeability, the debtor
      must have been a trustee before the alleged wrong and without reference thereto; the
      debtor must have already been a trustee before the debt was created."); Cantrell, 269
      B.R. at 420 ("Only relationships arising from express or technical trusts qualify as
      fiduciary relationships under § 523(a)(4)."). Under § 523(a)(4), a court must consider
      state law to ascertain whether there is the required express or technical trust. In re
      Honkanen, 446 B.R. 373, 379 (B.A.P. 9th Cir. 2011).

      "A trust under California law may be formed by express agreement, by statute, or by
      case law." Cantrell, 269 B.R. at 420. An express trust under California law requires
      the following five elements: (1) present intent to create a trust; (2) a trustee; (3) trust
      property; (4) a proper legal purpose; and (5) a beneficiary. Honkanen, at 379 n.6
      (citing Cal. Prob. Code §§ 15201–15205). A technical trust under California law is
      one "arising from the relation of attorney, executor, or guardian, and not to debts due
      by a bankrupt in the character of an agent, factor, commission merchant, and the like."
      Id., at n.7 (quoting Royal Indemnity Co. v. Sherman, 269 P.2d 123, 125 (Cal. Ct. App.
      1954)). Additionally, "[t]rusts arising as remedial devices to breaches of implied or
      express contracts—such as resulting or constructive trusts—are excluded, while
      statutory trusts that bear the hallmarks of an express trust are not." Id. (citing In re
      Pedrazzini, 644 F.2d 756, 759 (9th Cir. 1981)).



4/29/2020 3:01:50 PM                          Page 11 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                 Desc
                                 Main Document    Page 12 of 20




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, April 29, 2020                                                     Hearing Room          301

2:30 PM
CONT...       Peter M. Seltzer                                                                 Chapter 7
              ii.   Fraud

      Under § 523(a)(4), fraud refers to actual fraud. Honkanen, 446 B.R. at 382 (citing In
      re Roussos, 251 B.R. 86, 91 (B.A.P. 9th Cir. 2000)). This involves the "conscious
      misrepresentation, or concealment, or non-disclosure of a material fact which induces
      the innocent party to enter into a contract." Id. at 383. The elements of actual fraud
      include the following:

              (1) defendant made a misrepresentation, concealment, or non-
              disclosure of a material fact; (2) defendant had knowledge that what he
              was saying was false; (3) defendant intended to induce plaintiff’s
              reliance; (4) plaintiff justifiably relied; and (5) plaintiff suffered
              damage as a result.

      Id.

              iii.     Embezzlement or Larceny

      "Embezzlement" within the meaning of § 523(a)(4) requires three elements: (1)
      property rightfully in the possession of the non-owner debtor, (2) the non-owner's
      misappropriation of the property to a use other than that for which it was entrusted,
      and (3) circumstances indicating fraud. In re Littleton, 942 F.2d 551, 555 (9th Cir.
      1991). "The elements of larceny differ only in that a larcenous debtor has come into
      possession of funds wrongfully." In re Mickens, 312 B.R. 666, 680 (Bankr. N.D. Cal.
      2004). A finding of larceny requires proof of the debtor’s fraudulent intent in taking
      the creditor’s property. In re Sokol, 170 B.R. 556, 560 (Bankr. S.D.N.Y 1994).

      "Fraudulent appropriation requires an intent to deprive, which can be inferred from
      the conduct of the person accused and from the circumstances of the situation."
      Savonarola v. Beran, 79 B.R. 493, 496 (Bankr. N.D. Fla. 1987).

      For purposes of embezzlement and larceny, a fiduciary relationship is not required.
      Littleton, 942 F.2d at 555.

      Here, the Complaint does not include sufficient allegations under § 523(a)(4). Plaintiff
      has not plausibly alleged that an express or technical trust, which was imposed before


4/29/2020 3:01:50 PM                        Page 12 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                   Desc
                                 Main Document    Page 13 of 20




                               United States Bankruptcy Court
                                Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Wednesday, April 29, 2020                                                        Hearing Room         301

2:30 PM
CONT...      Peter M. Seltzer                                                                  Chapter 7
      and without reference to the wrongdoing that caused the debt, ever existed.
      Consequently, Plaintiff has not sufficiently set forth a fiduciary relationship, as
      defined under § 523(a)(4).

       In the Complaint, Plaintiff alleges that Defendant agreed to act as Plaintiff’s agent for
       purposes of ensuring that the Principal was repaid to Plaintiff in accordance with the
       May Note and the October Note. As stated above, any such agreement would not
       create the required technical trust within the purview of § 523(a)(4). Moreover,
       Plaintiff characterizes the debt as a loan. Accepting a loan, without more, does not
       create a fiduciary relationship. See In re Mbunda, 484 B.R. 344 (B.A.P. 9th Cir.
       2012).

       In addition, Plaintiff does not allege embezzlement or larceny. Plaintiff does not
       allege that Defendant misappropriated the Principal to a use other than that to which
       he and Defendant agreed. Similarly, Plaintiff does not allege that Defendant came into
       possession of the Principal wrongfully; rather Plaintiff admits he agreed to make the
       loan to Defendant. Consequently, Plaintiff’s claim under § 523(a)(4) is insufficient.

       As a result, as to the § 523(a)(4) cause of action, the Court will grant the Motion.
       Because it appears that the deficiencies could be cured by an amendment, the Court
       will provide leave to amend.
              D. 11 U.S.C. § 523(a)(6)


       11 U.S.C. § 523(a)(6) states that a discharge under 11 U.S.C. § 727 does not discharge
       an individual debtor from any debt "for willful and malicious injury by the debtor to
       another entity or to the property of another entity." As in any § 523(a) action, the
       plaintiff bears the burden of proof by a preponderance of the evidence. Grogan v.
       Garner, 498 U.S. 279, 286, 111 S.Ct. 654, 112 L.Ed.2d 755 (1991).

              i.       Willfulness

       Demonstrating willfulness requires a showing that defendant intended to cause the
       injury, not merely the acts leading to the injury. Kawaauhau v. Geiger, 523 U.S. 57,
       61–62, 118 S.Ct. 974, 140 L.Ed. 2d 90 (1998). Thus, debts "arising from recklessly or
       negligently inflicted injuries do not fall within the compass of §523(a)(6)." Id. at 64.


4/29/2020 3:01:50 PM                          Page 13 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                  Desc
                                 Main Document    Page 14 of 20




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Wednesday, April 29, 2020                                                        Hearing Room        301

2:30 PM
CONT...        Peter M. Seltzer                                                                 Chapter 7
      It suffices, however, if the debtor knew that harm to the creditor was "substantially
      certain." In re Su, 290 F.3d 1140, 1145-46 (9th Cir. 2002); In re Jercich, 238 F.3d
      1202, 1208 (9th Cir. 2001) ("the willful injury requirement of § 523(a)(6) is met when
      it is shown either that debtor had subjective motive to inflict injury or that the debtor
      believed that injury was substantially certain to occur as a result of his conduct")
      (emphasis in original).

              ii.      Maliciousness

       Under § 523(a)(6), the injury must also be the result of maliciousness. Su, 290 F.3d at
       1146. Maliciousness requires (1) a wrongful act; (2) done intentionally; (3) which
       necessarily causes injury; (4) without just cause or excuse. Id. at 1147. Maliciousness
       does not require "personal hatred, spite, or ill-will." In re Bammer, 131 F.3d 788, 791
       (9th Cir. 1997).

       Section 523(a)(6) generally applies to torts rather than to contracts. An intentional
       breach of contract generally will not give rise to a nondischargeable debt, unless it is
       accompanied by tortious conduct which results in willful and malicious injury.
       Jercich, at 1205; Lockerby v. Sierra, 555 F.3d 1038, 1040 (9th Cir. 2008) ("an
       intentional breach of contract cannot give rise to nondischargeability under § 523(a)
       (6) unless it is accompanied by conduct that constitutes a tort under state law").
       Here, Plaintiff makes a claim under § 523(a)(6) based on conversion. "Conversion is
       the wrongful exercise of dominion over the property of another." Farmers Insurance
       Exchange v. Zerin, 53 Cal. App. 4th 445, 451 (Ct. App. 1997). Under California law
       the elements of conversion are plaintiff's ownership or right to possession of property
       at the time of the conversion, defendant's wrongful act or disposition of his property
       right, and consequent damages. Ehrle, 189 B.R. 771, 776 (B.A.P. 9th Cir. 2002)
       (citing In re Saylor, 178 B.R. 209, 214 (B.A.P. 9th Cir. 1995)). "[A] mere contractual
       right of payment, without more, will not suffice" to support a claim for conversion.
       Farmers Ins. Exchange v. Zerin, 53 Cal. App. 4th 445, 452 (1997).

       At the motion to dismiss stage, "[m]alice, intent, knowledge, and other conditions of a
       person’s mind may be alleged generally." Fed. R. Civ. P 9(b). The Complaint alleges
       that Defendant willfully and maliciously injured Plaintiff, that Defendant intended the
       consequences of his actions and that injury was substantially certain to result from
       Defendant’s conduct. Thus, the Complaint sufficiently alleges the intent elements of §

4/29/2020 3:01:50 PM                          Page 14 of 20
  Case 1:19-ap-01151-VK         Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                     Desc
                                Main Document    Page 15 of 20




                              United States Bankruptcy Court
                               Central District of California
                                     San Fernando Valley
                               Judge Victoria Kaufman, Presiding
                                   Courtroom 301 Calendar

Wednesday, April 29, 2020                                                        Hearing Room          301

2:30 PM
CONT...      Peter M. Seltzer                                                                   Chapter 7
      523(a)(6).

      However, the Complaint fails to allege the elements of conversion. Plaintiff alleges
      that he loaned the Principal to Defendant, and that Defendant was to repay the
      Principal to Plaintiff based on the terms in the notes. Plaintiff does not allege that
      Defendant used the Principal in any way other than to which the parties agreed.
      Further, Plaintiff cannot show that funds generated by, or received from ACC, were
      Plaintiff’s property. Plaintiff may have had a contractual right to payment from
      revenues generated by ACC, but that does not turn ACC’s revenues into Plaintiff’s
      property. As stated above, a mere contractual right to payment, without more, will not
      support a claim for conversion.

      As such, as to the § 523(a)(6) cause of action, the Court will grant the Motion.
      Because the deficiencies possibly could be cured by an amendment, the Court will
      provide leave to amend.

              E. 11 U.S.C. § 727(a)(2)

      11 U.S.C. § 727(a)(2) provides that a court shall grant a debtor a discharge unless "the
      debtor, with intent to hinder, delay or defraud a creditor or an officer of the estate
      charged with custody of property ... has transferred, removed, destroyed, mutilated, or
      concealed ... (A) property of the debtor, within one year before the date of the filing of
      the petition; or (B) property of the estate, after the date of the filing of the petition."

      "Two elements comprise an objection to discharge under § 727(a)(2)(A): 1) a
      disposition of property, such as transfer or concealment, and 2) a subjective intent on
      the debtor’s part to hinder, delay or defraud a creditor..." In re Beauchamp, 236 B.R.
      727, 732 (B.A.P. 9th Cir. 1999). The transfer must occur within one year prepetition.
      In re Lawson, 122 F.3d 1237, 1240 (9th Cir. 1997). Lack of injury to creditors is
      irrelevant under § 727(a)(2). In re Bernard, 96 F.3d 1279, 1281–82 (9th Cir. 1996).

      "The standard for denial of discharge under § 727(a)(2)(B) is the same as § 727(a)(2)
      (A), but the disposition must be of estate property occurring after the petition date." In
      re Miller, 2015 WL 3750830, at *3 (Bankr. C.D. Cal. June 12, 2015).

      Intent may be inferred from the actions of the debtor. In re Devers, 759 F.2d 751,
      753–54 (9th Cir. 1985). The necessary intent under § 727(a)(2) "may be established

4/29/2020 3:01:50 PM                          Page 15 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                    Desc
                                 Main Document    Page 16 of 20




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Wednesday, April 29, 2020                                                          Hearing Room        301

2:30 PM
CONT...       Peter M. Seltzer                                                            Chapter 7
      by circumstantial evidence, or by inferences drawn from a course of conduct." In re
      Adeeb, 787 F.2d 1339, 1343 (9th Cir.1986) (quoting Devers, 759 F.2d at 753–54).

      Here, the Complaint sufficiently states a claim under § 727(a)(2). Plaintiff alleges that
      Defendant, with the intent to hinder, delay or defraud Plaintiff, transferred and/or
      abandoned all or part of the Pre-Petition Transfers and the Insurance Proceed
      Transfers. These transfers occurred within one year prior to the petition date or after
      the petition date. Plaintiff also alleges that within the six months prior to the petition
      date, Defendant dissipated $900,000 in the ITM and 2305 LLC bank accounts without
      explanation or justification. As stated above, at the motion to dismiss stage, intent
      may be generally alleged.

      In the Motion, Defendant appears to argue that the Pre-Petition Transfers and the
      Insurance Proceed Transfers are not property of the estate. As concerns the Insurance
      Proceed Transfers, under 11 U.S.C. § 541(a)(1), the casualty insurance policy itself is
      property of the estate; so too, under 11 U.S.C. § 541(a)(6), are the proceeds from that
      policy. 11 U.S.C. § 541(a)(6) (property of the estate includes proceeds, product,
      offspring, rents and/or profits of or from property of the estate). See also In re
      Hoffpauir, 258 B.R. 447 (Bankr. D. Idaho 2001).
      As concerns the Pre-Petition Transfers, these were all transfers or withdrawals from
      the 2305 LLC bank account which took place between March 2019 and May 2019.
      The Complaint references Defendant’s MORs, to which Defendant attached the bank
      statements of 2305 LLC. Based on those bank statements, post-petition, Defendant
      used 2305 LLC’s account to pay his general living expenses, i.e., gas, utilities,
      restaurants and car payments. In essence, Plaintiff is alleging that Defendant
      significantly disregarded corporate formalities, such that the assets of 2305 LLC
      constitute Defendant’s assets.

      At this stage, Plaintiff has alleged sufficient facts to state a claim that is plausible on
      its face. Accordingly, as to the § 727(a)(2) cause of action, the Court will deny the
      Motion.

              F. 11 U.S.C. § 727(a)(4)(A)
      Pursuant to 11 U.S.C. § 727(a)(4)(A), the court shall not grant a debtor a discharge if
      "the debtor knowingly and fraudulently, in or in connection with the case—made a


4/29/2020 3:01:50 PM                           Page 16 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                   Desc
                                 Main Document    Page 17 of 20




                              United States Bankruptcy Court
                               Central District of California
                                      San Fernando Valley
                                Judge Victoria Kaufman, Presiding
                                    Courtroom 301 Calendar

Wednesday, April 29, 2020                                                       Hearing Room          301

2:30 PM
CONT...       Peter M. Seltzer                                                              Chapter 7
      false oath or account." 11 U.S.C. § 727(a)(4)(A). "The fundamental purpose of §
      727(a)(4)(A) is to insure that the trustee and creditors have accurate information
      without having to conduct costly investigations." In re Retz, 606 F.3d 1189, 1196 (9th
      Cir. 2010) (internal quotations and citation omitted).
      To prevail on a claim under § 727(a)(4)(A), the plaintiff must show, by a
      preponderance of the evidence, that: (1) the debtor made a false oath in connection
      with the case; (2) the oath related to a material fact; (3) the oath was made knowingly;
      and (4) the oath was made fraudulently. Id., at 1197.
              i.       False Oath

      "The requisite false oath may involve either an affirmatively false statement or an
      omission from the debtor's schedules." Searles, 317 B.R. at 377 (citing In re Wills,
      243 B.R. 58, 62 (B.A.P. 9th Cir. 1999)).

              ii.      Materiality


      "A false statement is material if it bears a relationship to the debtor’s business
      transactions or estate, or concerns the discovery of assets, business dealings, or the
      existence and disposition of the debtor’s property." Wills, 243 B.R. at 62; see also In
      re Guadarrama, 284 B.R. 463, 473 (C.D.Cal. 2002) ("A false statement or omission is
      material if it concerns information that would aid in understanding the debtor’s
      financial affairs.") "[A]n omission or misstatement relating to an asset that is of little
      value or that would not be property of the estate is material if the omission or
      misstatement detrimentally affects administration of the estate." Wills, 243 B.R. at 63.

              iii.     Knowingly and Fraudulently
      "A debtor acts knowingly if he or she acts deliberately and consciously." Retz, 606
      F.3d at 1198 (internal quotation marks omitted). To demonstrate fraudulent intent, a
      plaintiff has "the burden of showing that: (1) [defendant] made the representations
      [e.g., a false statement or omission in bankruptcy schedules]; (2) . . . at the time he
      knew they were false; [and] (3) . . . he made them with the intention and purpose of
      deceiving the creditors." Id., at 1198-99 (emphasis in original; internal quotations
      omitted).


4/29/2020 3:01:50 PM                         Page 17 of 20
  Case 1:19-ap-01151-VK          Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47                 Desc
                                 Main Document    Page 18 of 20




                             United States Bankruptcy Court
                              Central District of California
                                    San Fernando Valley
                              Judge Victoria Kaufman, Presiding
                                  Courtroom 301 Calendar

Wednesday, April 29, 2020                                                      Hearing Room          301

2:30 PM
CONT...       Peter M. Seltzer                                                                  Chapter 7
      "Intent is usually proven by circumstantial evidence or by inferences drawn from the
      debtor’s conduct." Id., at 1199. "[M]ultiple omissions of material assets or
      information may well support an inference of fraud if the nature of the assets or
      transactions suggests that the debtor was aware of them at the time of preparing the
      schedules and that there was something about the assets or transactions which,
      because of their size or nature, a debtor might want to conceal." In re Coombs, 193
      B.R. 557, 565-66 (Bankr. S.D. Cal. 1996). "The fact of prompt correction of an
      inaccuracy or omission may be evidence probative of lack of fraudulent intent." In re
      Searles, 317 B.R. 368, 377 (B.A.P. 9th Cir. 2004) aff’d, 212 F. App’x 589 (9th Cir.
      2006).
      Here, the Complaint contains sufficient allegations under § 727(a)(4)(A). In the
      Complaint, Plaintiff alleges that Defendant made numerous false oaths in his original
      schedules and SOFA, including, among other things, omitting the entities in which
      Defendant had an interest, the loss from the Woolsey fire, the amount of income
      Defendant received from operating a business and the transfers Defendant made
      within two years prior to the petition date. Defendant’s amended schedules and
      SOFA, which Defendant filed after Plaintiff’s 2004 examinations were granted,
      indicated that Defendant did not accurately disclose his financial information in the
      original schedules and SOFA. These inaccuracies or omissions bear a relationship to
      Defendant’s business transactions or estate, or concern the discovery of assets,
      business dealings, or the existence and disposition of Defendant’s property.
      In addition, the Complaint alleges that Defendant knowingly and fraudulently failed to
      list assets and financial information in his original schedules and SOFA. As
      previously noted, Defendant’s intent and state of mind may be generally alleged.
      These allegations are sufficient to state a claim under § 727(a)(4)(A). Consequently,
      as to the § 727(a)(4)(A) cause of action, the Court will deny the Motion.
              G. 11 U.S.C. § 727(a)(5)

      Pursuant to 11 U.S.C. § 727(a)(5), a debtor’s discharge will be denied if "the debtor
      has failed to explain satisfactorily, before determination of denial of discharge under
      this paragraph, any loss of assets or deficiency of assets to meet the debtor's
      liabilities." Under § 727(a)(5), the objecting party must demonstrate that:



4/29/2020 3:01:50 PM                         Page 18 of 20
  Case 1:19-ap-01151-VK            Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47              Desc
                                   Main Document    Page 19 of 20




                                United States Bankruptcy Court
                                 Central District of California
                                        San Fernando Valley
                                  Judge Victoria Kaufman, Presiding
                                      Courtroom 301 Calendar

Wednesday, April 29, 2020                                                         Hearing Room      301

2:30 PM
CONT...          Peter M. Seltzer                                                              Chapter 7
                 (1) debtor at one time, not too remote from the bankruptcy petition
                 date, owned identifiable assets; (2) on the date the bankruptcy petition
                 was filed or order of relief granted, the debtor no longer owned the
                 assets; and (3) the bankruptcy pleadings or statement of affairs do not
                 reflect an adequate explanation for the disposition of the assets.

      Retz, 606 F.3d at 1205.

      Here, the Complaint does not make sufficient allegations under § 727(a)(5). Plaintiff
      alleges that Defendant dispensed of $105,520 post-petition without evidence that such
      funds were used for home repairs. However, Ninth Circuit precedent limits § 727(a)
      (5) to a debtor’s inexplicable, pre-petition loss of assets. In re Choy, 569 B.R. 169,
      184-185 (Bankr. N.D. Cal. 2017). Accordingly, as to the § 727(a)(5) cause of action,
      the Court will grant the Motion, with leave to amend.

          III.      CONCLUSION

      The Court will grant the Motion as to the claims under §§ 523(a)(2), (a)(4) and (a)(6)
      and § 727(a)(5), with leave to amend, and will deny the Motion as to the balance of
      the claims.

      Plaintiff will have 14 days from the date of the hearing to file and serve on Defendant
      and his counsel an amended complaint, or to file and serve notice on Defendant and
      his counsel that Plaintiff will not do so.

      Plaintiff must submit the order within seven (7) days.




                                         Party Information
  Debtor(s):
       Peter M. Seltzer                                Represented By
                                                         Michael H Raichelson
                                                         Kathleen C Hipps
4/29/2020 3:01:50 PM                            Page 19 of 20
  Case 1:19-ap-01151-VK         Doc 12 Filed 04/29/20 Entered 04/29/20 15:10:47    Desc
                                Main Document    Page 20 of 20




                            United States Bankruptcy Court
                             Central District of California
                                  San Fernando Valley
                            Judge Victoria Kaufman, Presiding
                                Courtroom 301 Calendar

Wednesday, April 29, 2020                                             Hearing Room     301

2:30 PM
CONT...      Peter M. Seltzer                                                     Chapter 7
   Defendant(s):
       Peter M. Seltzer                         Represented By
                                                  Kathleen C Hipps
  Plaintiff(s):
       Darren Kessler                           Represented By
                                                  Craig G Margulies
                                                  Noreen A Madoyan
  Trustee(s):
       Diane C Weil (TR)                        Represented By
                                                  David Seror
                                                  Jorge A Gaitan




4/29/2020 3:01:50 PM                      Page 20 of 20
